251 Ga. 491 (1983)
307 S.E.2d 474
BRAZO
v.
COX.
KRYSTAL COMPANY
v.
COX.
39877, 39878.
Supreme Court of Georgia.
Decided September 22, 1983.
Rehearing Denied October 18, 1983.
Kelly, Denney, Pease & Allison, John W. Denney, Miller P. Robinson, for appellant (case no. 39877).
Hatcher, Stubbs, Land, Hollis & Rothschild, Robert C. Martin, Jr., James E. Humes II, for appellant (case no. 39878).
Peter G. Williams, for appellee.
W. Lyman Dillon, Gary P. Bunch, amicus curiae.
PER CURIAM.
After plenary consideration of this matter, we find that Division 1 of the opinion of the Court of Appeals and the judgment rendered thereon, Cox v. Brazo, 165 Ga. App. 888 (1) (303 SE2d 71) (1983), are correct and should be affirmed.
Judgment affirmed. All the Justices concur, except Marshall, P. J., and Clarke, J., who dissent.